Citation Nr: 1104965	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   
 
2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.   
 
3.  Entitlement to service connection for a kidney disorder.   
 
4.  Entitlement to service connection for a heart disorder.   
 
5.  Entitlement to service connection for residuals of a stroke.   
 
6.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from August 1972 
to August 1975.  He also appears to have had additional service 
in the Army Reserve including a verified period of active duty in 
the Army from February 1981 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 RO rating decision that denied 
service connection for the following disabilities: diabetes 
mellitus; hypertension, to include as secondary to diabetes 
mellitus; a kidney disorder; a heart disorder; residuals of a 
stroke; and for a psychiatric disorder.  In February 2009, the 
Board remanded this appeal for further development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

This case was previously remanded by the Board in February 2009 
to contact the National Personnel Records Center (NPRC), or any 
other appropriate service department offices, in order to verify 
the dates of all the Veteran's periods of active duty, active 
duty for training, and inactive duty training, in the Army or 
Army Reserve.  The Board also requested that a search be 
conducted for all service treatment records pertaining to the 
Veteran, and that his service personnel records be obtained as 
well.  

In March 2009, the RO requested that the NPRC verify the 
unverified periods of service shown for the Veteran.  The NPRC 
provided a negative response in March 2009 and indicated that the 
RO should make another "PIES" request and that it would go 
through the Defense Personnel Records Information Retrieval 
System (DPRIS).  Additionally, in March 2009, the RO made 
requests through the DPRIS using the Veteran's social security 
number on two occasions and received negative replies.  The RO 
further requested the Veteran's service treatment records from VA 
Records Management Center (RMC) in March 2009 and received a 
negative reply in March 2009.  

In April 2009, the RO requested that the NPRC verify the dates of 
all of the Veteran's periods of active duty, active duty for 
training, and inactive duty training in the Army Reserve.  The RO 
also noted that Board's request that a search be conducted for 
all service treatment records pertaining to the Veteran and that 
the Veteran's service personnel records should be obtained as 
well.  In April 2009, the NPRC responded by forwarding service 
treatment records pertaining to the Veteran's verified period of 
service from August 1972 to August 1975, as well as some service 
treatment records apparently referring to the Veteran's service 
in the Army Reserve and most recently dated in 1983.  The RO also 
forwarded four pages of service personnel records, including a 
document pertaining to retirement information for some of the 
dates of the Veteran's Army Reserve service, as well as a DD Form 
214 referring to his period of active duty in the Army from 
February 1981 to August 1981.  

The Board observes that the April 2009 response from the NPRC did 
not include the Veteran's entire service personnel file as 
requested pursuant to the February 2009 Board remand, and that 
the Veteran's service personnel file is not of record.  Although 
the RO mentioned the Board's request for the Veteran's service 
personnel records in its April 2009 request, it appears that the 
RO did not specifically request the Veteran's entire service 
personnel file (i.e., a "018 request").  Thus, unfortunately, 
the case must again be remanded to obtain the Veteran's entire 
service personnel file.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Additionally, the Board notes that the RO has made numerous 
requests to obtain the Veteran's service treatment records from 
various service department offices.  The Board observes that in 
an April 2007 statement, the Veteran alleged that he had 
continuous service from March 1972 to March 2002.  Additionally, 
in a more recent May 2010 statement, the Veteran stated that he 
had continuous service from March 1972 through 2005.  The Board 
notes that the available pages from the Veteran's service 
personnel records appear to indicate that he had at least some 
Army Reserve service until February 1986, as well as additional 
Army Reserve service, possibly through 1996.  As discussed above, 
the available service treatment records on file are not dated 
subsequent to 1983.  

The Board observes that the Veteran has not provided specific 
details as to when he received treatment for his claimed 
disorders during his periods of service in the Army or Army 
Reserve, to include any examinations he received during his 
periods of service.  The Veteran has also not referred to the 
medical facilities where he allegedly obtained such treatment.  
As it appears that there are possible additional service 
treatment records that are not of record, the Veteran should be 
contacted and asked to provide specific details itemizing, if 
possible, the dates and locations of treatment he reportedly 
received during his Army or Army Reserve service for his claimed 
disorders, including any relevant examination reports.  If the 
Veteran provides the relevant information, another attempt should 
be made on remand to obtain any identified treatment records 
pertaining to the Veteran.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to obtain the 
Veteran's entire service personnel file 
("018 request").  If more details are 
required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  A formal 
determination, pursuant to 38 C.F.R. § 
3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them would 
be futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. § 
3.159(c), and give him an opportunity to 
respond.  

2.  Contact the Veteran and ask him to 
provide specific details as to the treatment 
he received during his periods of active 
duty, active duty for training, and inactive 
duty for training in the Army or Army Reserve 
for his claimed disorders.  The details the 
Veteran should be asked to itemize should 
include the approximate dates of any such 
treatment, to include any relevant 
examinations, as well as the respective 
medical facilities where such treatment 
occurred, as well as any other identifying 
information that would assist in the efforts 
to obtain any additional service treatment 
records.  

If the Veteran provides the requested 
information, another attempt should be made 
through the NPRC, RMC, or other appropriate 
service department offices, to obtain any 
itemized outstanding service treatment 
records pertaining to any claimed treatment 
alleged by the Veteran for his claimed 
disorders.  

3.  Thereafter, review the Veteran's claims 
for entitlement to service connection for the 
following disorders: diabetes mellitus; 
hypertension, to include as secondary to 
diabetes mellitus; a kidney disorder; a heart 
disorder; residuals of a stroke; and for a 
psychiatric disorder.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran, and provide an opportunity to 
respond, before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


